Citation Nr: 1749483	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than March 23, 2011, for the award of a 50 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from September 1965 to January 1973, including combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which increased the Veteran's PTSD rating to 50 percent, effective October 6, 2011.  The Veteran appealed the effective date assigned.

In October 2015, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.

In a February 2016 decision, the Board granted an effective date of March 23, 2011, but no earlier, for an award of a 50 percent disability rating for service-connected PTSD.  The Veteran appealed the Board's February 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Memorandum Decision, the Court vacated part of the February 2016 Board decision granting an effective date of March 23, 2011, but no earlier, for an award of a 50 percent disability rating for service-connected PTSD, and remanded the matter to the Board.


FINDINGS OF FACT

1.  A September 2009 rating decision awarded service connection for PTSD and assigned an initial noncompensable rating, effective March 12, 2009.  The Veteran did not appeal that rating decision, and new and material evidence was not received within one year of its issuance. 

2.  Following the September 2009 rating decision, the Veteran did not file any communication that can be construed as an increased rating claim for his PTSD until March 23, 2011.

3.  Resolving reasonable doubt in the Veteran's favor, September 1, 2010 is the earliest date within the year prior to the March 2011 claim that an increase in PTSD disability was factually ascertainable.


CONCLUSIONS OF LAW

1. The September 2009 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  The criteria for an effective date of September 1, 2010, but no earlier, for the award of a 50 percent rating for PTSD are met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(b) (in effect prior to March 24, 2015); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's representative argues that because the Veteran attempted suicide in November 2010, an effective date prior to March 2011 for the Veteran's 50 percent rating for PTSD is warranted.  See April 2017 Appellant's Reply Brief.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 
38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Here, service connection for PTSD was awarded in a September 2009 rating decision and a noncompensable rating was assigned.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  Accordingly, the September 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. 
§§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.

In the February 2016 decision, the Board determined the "date of claim" for effective date purposes as March 23, 2011, corresponding to a VA mental health treatment on that date within one year prior to the Veteran's October 2011 claim for an increased rating.  38 C.F.R. § 3.157 (b)(1) (as in effect prior to March 24, 2015).  In the May 2017 Memorandum Decision, the Court identified no deficiency in this portion of the Board's effective date analysis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

The question thus becomes whether an increase in disability was factually ascertainable within one year prior to the claim, or between March 23, 2010 and March 23, 2011.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, the earliest treatment record within the one year period of the date of claim is an April 2010 VA treatment record, which indicates that the Veteran's affect was normal.  Further, it was noted that he was not currently or recently suicidal or homicidal.  In addition, he evidenced a calm mental state, and was alert and well-appearing.  A July 2010 VA treatment record shows that he was alert and oriented times three, and his affect was not flat and was appropriate.  It was also noted that he was not currently or recently suicidal or homicidal.  However, a March 23, 2011 VA treatment record shows that the Veteran reported attempting to kill himself six months prior, which would have been approximately on September 1, 2010, and equates to moderate difficulty in social and occupational functioning supportive of a 50 percent rating as of that date.  

There is no other pertinent evidence of record demonstrating a factually ascertainable increase in PTSD disability between March 23, 2010 and September 1, 2010.  Thus, an effective date of September 1, 2010, but no earlier, for the award of a 50 percent rating for PTSD is warranted.


ORDER

An effective date of September 1, 2010, but no earlier, for an award of a 50 percent disability rating for service-connected PTSD is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


